Citation Nr: 0107929	
Decision Date: 03/16/01    Archive Date: 03/21/01

DOCKET NO.  00-09 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for pes planus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Scott T. Pethybridge, Associate Counsel





INTRODUCTION

The veteran had active service from March 8, 1943 until May 
14, 1943.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a December 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in St. Louis, Missouri (RO), which denied the benefit 
sought on appeal.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  Pes planus, noted on the veteran's service entrance 
examination, did not chronically worsen or increase in 
severity during service.



CONCLUSION OF LAW

Preexisting bilateral pes planus was not aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1111, 1154(a); 38 
C.F.R. §§ 3.102, 3.303, 3.304.



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board finds that all relevant facts 
have been properly and sufficiently developed, and that no 
further assistance to the veteran is required in order to 
comply with the duty to assist as is mandated by current law.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 3(a), 114 Stat. 2096, __(2000).  Specifically, the Board 
notes that the veteran's service medical records have been 
obtained, and that the veteran has submitted medical records 
from private physicians.  In the rating decision and the 
Statement of the Case the veteran was informed of the need to 
submit additional evidence concerning his pes planus.  No 
additional evidence was received from the veteran.  With the 
assistance of the veteran's representative, the veteran has 
filed written argument.  While the veteran has not been 
afforded a VA examination, the Board finds that such an 
examination would not be probative of the issue of whether 
the veteran's preexisting pes planus was aggravated during 
service.  Under these circumstances, the Board finds that the 
VA has satisfied its duty to assist and that the case is 
ready for appellate review. 

This appeal arises out of the veteran's claim of entitlement 
to service connection for bilateral pes planus.  The veteran 
essentially contends that his pes planus, which preexisted 
service, increased in severity during that service.  In this 
regard, service connection will be granted for a disability 
resulting from a disease or personal injury incurred in the 
line of duty or for aggravation resulting from disease or 
personal injury incurred in the line of duty.  See 38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R.§ 3.303 (2000).  When a 
veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303. 

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled in service, except for 
defects, diseases, or infirmities noted at he time of 
entrance.  See 38 U.S.C.A. § 1111.  According to 38 C.F.R. 
§ 3.304(b), the term "noted" denotes only such conditions 
that are recorded in examination reports.  The existence of 
conditions prior to service reported by the veteran as 
medical history do not constitute a notation of such 
conditions, but will be considered together with all the 
other material evidence in question as to commencement of the 
disease or disability.  See 38 C.F.R. § 3.304(b)(1).  
Determinations of whether a condition existed pre-service 
should be based on thorough analysis of the evidentiary 
showing and careful correlation of all material facts, with 
due regard to manifestations, clinical course, and character 
of the particular injury or disease or residuals thereof.

The evidence for consideration includes the veteran's service 
medical records.  A report a physical examination performed 
in March 1943 when the veteran reported for active duty noted 
pes planus.  Service medical records reveal no complaints or 
treatment for pes planus.  The veteran submitted private 
medical records, but none of these refer to pes planus.

Based on this evidence, the veteran's pes planus is clearly 
demonstrated to have existed prior to the veteran's service.  
Furthermore, there is no evidence to indicate that the pes 
planus increased in severity during service as the veteran 
received no treatment during service that would indicate a 
worsening of the disability.  Additionally, none of the 
medical records of private examinations that the veteran 
submitted addressed the issue of pes planus or whether pes 
planus worsened during the veteran's service.  This being the 
case, the medical evidence weighs against the veteran's 
claim.

In the determination of the probative weight of the evidence 
presented as a whole, where there exists "an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter," the claimant shall prevail on the issue.  See 
Alemany v. Brown, "9 Vet. App., 52, 59 (1993).  A claim may 
only be denied if the Board specifically finds that the 
preponderance of the evidence is clearly against the 
veteran's claim.  

In the instant case, the Board finds that the preponderance 
of the evidence is against the veteran's claim.  There being 
no competent medical evidence demonstrating that the 
veteran's pes planus was aggravated during service, the Board 
finds that service connection for pes planus is not 
warranted.



ORDER

Service connection for pes planus is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  



 

